Namon, /.,

delivered the opinion of the Court.

This cause is brought here by writ of error to the Circuit Court of Monroe county. It appears from the record, that Hagan brought suit against the appellant, Martin, before a justice of the peace, and recovered a judgment; that Martin appealed to the Circuit Court, where the ease was submitted without a jury, and Hagan again recovered a judgment for $17 and costs. There was a motion' for a new trial, which was overruled, and exceptions taken to the overruling of said motion; but the evidence at the trial was not preserved by bill of exceptions, though it is spread upon the record by the clerk. Under such circumstances, as the testimony is notproperly before this Court, we cannot see that any error was committed by the Circuit Court in overruling the motion of the plaintiff in error for a new trial, and the judgment of the Circuit Court is therefore aflirmed.